Lesniak v Wells Fargo Bank, NA (2017 NY Slip Op 06826)





Lesniak v Wells Fargo Bank, NA


2017 NY Slip Op 06826


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


1116 CA 16-02000

[*1]HILARY LESNIAK, AS ADMINISTRATOR OF THE ESTATE OF KATHRYN PODESWIK, DECEASED, PLAINTIFF-RESPONDENT-APPELLANT,
vWELLS FARGO BANK, NA, SUCCESSOR BY MERGER TO WELLS FARGO BANK MINNESOTA, NA, AS TRUSTEE FORMERLY KNOWN AS NORWEST BANK MINNESOTA, NA, AS TRUSTEE FOR DELTA FUNDING HOME EQUITY LOAN ASSET-BACKED CERTIFICATE SERIES 1999-2, ET AL., DEFENDANTS, AND PETER T. ROACH & ASSOCIATES, P.C., DEFENDANT-APPELLANT-RESPONDENT.


PETER T. ROACH & ASSOCIATES, P.C., SYOSSET (MICHAEL C. MANNIELLO OF COUNSEL), FOR DEFENDANT-APPELLANT-RESPONDENT. 
LAURIE A. LESNIAK, WHITE PLAINS, FOR PLAINTIFF-RESPONDENT-APPELLANT. 

	Appeal and cross appeal from an order of the Supreme Court, Herkimer County (Erin P. Gall, J.), entered November 17, 2015. The order granted the motion of plaintiff seeking leave to amend the complaint to, inter alia, change the name of party defendant Peter T. Roach, Esq., to Peter T. Roach & Associates, P.C., and granted the cross motion of defendant Peter T. Roach, Esq., for summary judgment dismissing the complaint against him. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated at Supreme Court.
Entered: September 29, 2017
Mark W. Bennett
Clerk of the Court